United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Perry, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0759
Issued: March 11, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On February 26, 2018 appellant filed a timely appeal from a September 18, 2017 merit
decision and a January 5, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). The Clerk of the Appellate Boards assigned Docket No. 18-0759.
On August 10, 2017 appellant, then a 51-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on July 20, 2017 she sustained an injury at work due to tripping
on a grass runner and falling to the ground while delivering a parcel. She asserted that she
sustained injury to her legs, knees, back, and neck. Appellant stopped work on August 9, 2017.
By decision dated September 18, 2017, OWCP denied appellant’s claim for a July 20, 2017
employment injury. It accepted the occurrence of the July 20, 2017 employment incident in the
form of tripping and falling to the ground, but further found that appellant failed to submit medical
evidence sufficient to establish a specific condition causally related to the accepted July 20, 2017
employment incident. OWCP listed documents received from appellant that it had reviewed in
making its findings, including August 2 and 9, 2017 work status reports, a July 30, 2017
computerized tomography scan of the lumbar spine, and a July 30, 2017 report of Dr. Chuc V.
Pham, an attending family practitioner.
The Board notes, however, that appellant submitted a number of documents prior to the
issuance of OWCP’s September 18, 2017 decision which were not reviewed by OWCP. These

documents include a July 28, 2017 report of Dr. Sabry Gabriel, an attending family practitioner,
August 2, 9, and 21, 2017 reports of Dr. Wayne Kelley, an attending Board-certified orthopedic
surgeon, two August 21, 2017 reports of Dr. Winston Jeshuran, an attending Board-certified
orthopedic surgeon, and an August 15, 2017 magnetic resonance imaging scan of the lumbar spine.
The Federal Employees’ Compensation Act provides that OWCP shall determine and make
findings of fact in making an award for or against payment of compensation after considering the
claim presented by the employee and after completing such investigation as OWCP considers
necessary with respect to the claim.1 Since the Board’s jurisdiction of a case is limited to reviewing
that evidence which is before OWCP at the time of its final decision,2 it is necessary that OWCP
review all evidence submitted by a claimant and received by OWCP prior to issuance of its final
decision. As the Board’s decisions are final as to the subject matter appealed,3 it is crucial that all
evidence relevant to that subject matter which was properly submitted to OWCP prior to the time of
issuance of its final decision be addressed by OWCP.4
Herein, OWCP did not review evidence received prior to the issuance of its September 18,
2017 decision, i.e., the documents described above. The Board, therefore, must set aside OWCP’s
September 18, 2017 decision and remand the case so that OWCP may fully consider the evidence
that was properly submitted by appellant prior to the issuance of this decision. Following such
further consideration, OWCP shall issue a de novo decision.

1

5 U.S.C. § 8124(a)(2).

2

20 C.F.R. § 501.2(c).

3

Id. at § 501.6(d).

4

See E.P., Docket No. 14-0278 (issued February 26, 2014); see also William A. Couch, 41 ECAB 548, 553 (1990).

2

IT IS HEREBY ORDERED THAT the September 18, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for action
consistent with this order.5
Issued: March 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

The record contains a January 5, 2018 decision in which OWCP denied appellant’s request for review of the
written record by a representative of OWCP’s Branch of Hearings and Review. Given the Board’s disposition of the
merit issue of the present case, it is premature to consider this nonmerit issue.

3

